Citation Nr: 0810803	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
proximal femur stress fracture residuals.

2.  Entitlement to a rating in excess of 10 percent for left 
proximal femur stress fracture residuals.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for pelvic pain and 
abductor tendinitis of the skeletal system.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for fracture, left 
fifth toe, claimed as secondary to service-connected 
disabilities of right and left proximal femur stress fracture 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the RO 
that granted an increased rating from 0 to 10 percent for the 
service-connected left and right proximal femur stress 
fracture residuals, each, effective April 24, 2002, the date 
of receipt of the claim, and declined to reopen a claim for 
service connection for fracture, left fifth toe, claimed as 
secondary to her service-connected bilateral femur 
disabilities and a claim for service connection for pelvic 
pain and abductor tendonitis of the skeletal system.   The 
veteran filed a notice of disagreement (NOD) in June 2004, 
and the RO issued a statement of the case (SOC) in September 
2004.   The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2004.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  As indicated below, 
during the hearing, the veteran indicated her desire to 
withdraw from appeal her petition to reopen her claim for 
service connection fracture, left fifth toe, claimed as 
secondary to service-connected disabilities of right and left 
proximal femur stress fracture residuals, to include the 
submission of a written statement too this affect. 

The Board's dismissal of the veteran's petition to reopen her 
claim for service connection for fracture, left fifth toe, 
claimed as secondary to service-connected disabilities of 
right and left proximal femur stress fracture residuals, is 
set forth below.  The claims for ratings in excess of 10 
percent for service-connected right and left proximal femur 
stress fracture residuals and the veteran's petition to 
reopen the claim for service connection for pelvic pain and 
abductor tendonitis of the skeletal system are addressed in 
the remand following the order; these matters are being 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on her part, is required. 

As a final preliminary matter, the Board notes that in the 
veteran's April 2002 claim she appears to raise the issue of 
reinstatement and retroactive payment of VA benefits for a 
prior 10 percent rating awarded for multiple noncompensable 
service-connected disabilities that had been terminated in 
October 2000.   As that matter has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for proper action.
 

FINDING OF FACT

On February 5, 2008, prior to the promulgation of a decision 
in the appeal, the veteran and her representative requested 
withdrawal of the appeal with regard to the  petition to 
reopen the claim for service connection for fracture, left 
fifth toe, claimed as secondary to service-connected 
disabilities of right and left proximal femur stress fracture 
residuals.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the petition to reopen the claim for 
service connection for fracture, left fifth toe, claimed as 
secondary to service-connected disabilities of right and left 
proximal femur stress fracture residuals, have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record during a  
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2007).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2007).  

During the February 5, 2008 Board hearing (p. 2-3), the 
veteran and her representative requested withdrawal of the 
appeal, to include the submission of said request in writing, 
as to the petition to reopen the claim for service connection 
for fracture, left fifth toe, claimed as secondary to 
service-connected disabilities of right and left proximal 
femur stress fracture residuals; hence, there remain no 
allegations  of errors of fact or law for appellate 
consideration with respect to that claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the petition to reopen the claim for service connection for 
fracture, left fifth toe, claimed as secondary to service-
connected disabilities of right and left proximal femur 
stress fracture residuals. 


ORDER

The appeal as to the petition to reopen the claim for service 
connection for fracture, left fifth toe, s secondary to 
service-connected disabilities of right and left proximal 
femur stress fracture residuals, is dismissed. 


REMAND

The Board finds that further RO action on the remaining 
claims on appeal is warranted.  

The veteran contends that her service-connected right and 
left femur disabilities are  more severe than the currently 
assigned 10 percent ratings reflect.  In this regard, she 
stated that she received medication from the VA Medical 
Center (VAMC) in San Juan for pain that was constant in her 
knees, including the area in between her knees, along with 
her back and hips.  She also complained of feeling numb in 
her right side.  The veteran testified that her service-
connected disability has affected her walking and has gotten 
worse, not better.  

The Board notes that the veteran last had a VA examination in 
July 2002.  Therefore, to ensure that the record reflects the 
current severity of the veteran's right and left femur 
disabilities, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed so that the evaluation of the 
claimed disabilities will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous").  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent medical history since her July 2002 examination.  
See also 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007). 

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claims for increase.  See 38 
C.F.R. § 3.655(b) (2007). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant does not report for the scheduled examination, 
the RO must obtain and associate with the claims file a copy 
of any notice(s) of the date and time of the examination sent 
to her by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
reflects that the veteran has received medical treatment from 
the VAMC in San Juan, Puerto Rico; however, there are no 
records from this VA facility associated with the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from April 2001 to the 
present, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007)) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  The claims file reveals that additional 
RO action is needed to comply with the notification 
requirements of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, with respect to the veteran's petition to 
reopen the previously denied claim for service connection 
remaining on appeal, a claimant must be notified of both what 
is needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In this case, the record contains a February 2003 notice 
letter that provided the veteran with the information 
necessary to substantiate the underlying claim for service 
connection and notice of the need to submit new and material 
evidence; however, that notice incorrectly provided the 
veteran with the former standard governing the submission of 
new and material evidence.  The veteran filed her claim in 
April 2002, thus the revised standard was the correct version 
for which she should have been provided notice pursuant to 38 
C.F.R. § 3.156(a) (2007) governing petitions to reopen a 
claim for service connection filed on or after August 29, 
2001. 

Furthermore, even though the June 2003 rating decision and 
September 2004 SOC provided the correct standard under the 
current version of 38 C.F.R. § 3.156, a generic notice of 
this type is not sufficient under Kent.   Rather, the record 
must show that the veteran was provided pertinent notice 
under 38 U.S.C.A. § 5103 which describes "what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  See Kent, 20 Vet. App. 
at 10.  In this case, the Board notes that the February 2003 
RO letter notified the veteran that she had been previously 
denied service connection for pelvic and abductor tendonitis, 
which she appealed, and was then denied by the Board, and was 
notified on May 24, 1994.  However, the Board notes that the 
last previous denial for service connection for the veteran's 
pelvic pain and abductor tendonitis was a May 1999 Board 
decision.  Therefore, the RO provided incorrect notice to the 
veteran of the date of her previous denial.  In addition, the 
copy of that last final decision was returned to the Board 
later that same month from the Post Office as undeliverable.  
In June 1999, the Board requested that the RO forward the 
veteran a copy of the May 1999 Board decision once the RO had 
ascertained the veteran's address.  However, the record does 
not reflect that when the veteran reinitiated contact with 
the RO, whether or not a copy of the May 1999 Board decision 
was forwarded to her current address.  

Therefore, a remand is warranted for the RO to provide the 
veteran with a copy of the May 1999 Board decision and to 
ensure she is properly notified of what evidence is needed to 
reopen her claim for service connection for pelvic pain and 
abductor tendonitis under 38 C.F.R. § 3.156, effective August 
29, 2001, and pursuant to the holding in Kent, supra.  

        
The Board further notes that, in Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant  give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
her possession, and ensure that its notice to the veteran 
meets the requirements of the decisions Kent and Vasquez-
Flores (cited to above), as appropriate, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective date), as 
appropriate.
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

As a final point, the Board notes that part of the veteran's 
June 2004 NOD is in Spanish and has not been translated.  The 
RO should have that part of the veteran's June 2004 NOD that 
is in Spanish as well as any additional records translated to 
English.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.   In adjudicating the 
increased rating claims on appeal, the RO must document its 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate. 

Accordingly, these matters are remanded to the 
RO, via the AMC, for the following actions:

1.  The RO should obtain from the San 
Juan VAMC all outstanding records of 
evaluation and/or treatment for the left 
and right pelvis, hips, and/or knees from 
April 2001 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   


2.  The RO should furnish to the veteran 
and her representative a VCAA-compliant 
notice letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to any of the claims remaining on appeal 
that is not currently of record.

Pertinent to the petition to reopen 
remaining on appeal, the letter must 
explain what type of evidence is needed 
to reopen the claim for service 
connection (in light of the basis(es) for 
the prior denial as well as what is 
needed to establish the underlying claim 
for service connection)  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining 
the term "new and material evidence," the 
RO must use the version of 38 C.F.R. § 
3.156 applicable to claims filed on and 
after August 29, 2001.

The RO should request the veteran furnish 
all pertinent evidence in her possession 
relating to each of the claims remaining 
on appeal, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).
 
The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The veteran's June 2004 NOD, as well 
as any additional records written in 
Spanish, should be translated into 
English, and a copy of each English 
translation must be associated with the 
claims file.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
to obtain medical information needed to 
assess the severity of the service-
connected right and left proximal femur 
stress fracture residuals.   

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include X-rays of the pelvis, 
hips, and knees) should be accomplished 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should conduct range of 
motion testing of each hip and knee (with 
findings expressed in degrees)., and 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or  
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins. He or she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either hip or knee due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with  
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

Based on all clinical findings, the 
examiner should provide an assessment as 
to whether each residual hip and/or knee 
disability is best characterized as 
slight, moderate, or marked.  The 
examiner should also describe in detail 
the nature and degree of any impairment 
of each femur.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  If the veteran fails to 
report to the examination scheduled in 
connection with the claims for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider each 
claim  in light of all pertinent evidence 
and legal authority, to include 
consideration of whether "staged rating" 
of the left and right femur disabilities, 
pursuant to the Hart (cited to above), is 
appropriate.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


